Citation Nr: 0912116	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  02-03 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a stomach disorder.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The appellant served in the Kentucky Army National Guard from 
March 1985 to May 1991, including periods of active duty for 
training as follows:  from August 5, 1985, to November 1, 
1985; from May 23, 1986, to June 6, 1986; from August 9 to 
10, 1986; and from July 11 to 26, 1987.


Procedural history

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which determined that new and material 
evidence had not been received to reopen previously denied 
claims of service connection for a chronic acquired 
psychiatric disorder and a somatoform pain disorder, claimed 
as a stomach condition.

In a December 2004 decision, the Board reopened the claims of 
service connection for a chronic psychiatric disorder and a 
somatoform pain disorder, claimed as a stomach condition, and 
remanded the underlying claims to the RO for additional 
evidentiary development and due process considerations.  

In a November 2005 decision, the Board, after 
recharacterizing the issues on appeal for the purposes of 
clarity, denied service connection for a chronic acquired 
psychiatric disorder, to include a somatoform pain disorder, 
and service connection for a stomach disorder.  Also in the 
November 2005 decision, the Board remanded a claim of 
entitlement to a total rating based on individual 
unemployability due to service-connected disability for the 
issuance of a Statement of the Case.  See Manlincon v. West, 
12 Vet. App. 238, 240-241 (1999).  Following the issuance of 
a Statement of the Case in December 2005, the appellant 
submitted a timely appeal in January 2006.  

The appellant appealed the Board's November 2005 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a December 2007 memorandum decision, the Court 
vacated the Board's decision denying service connection for a 
stomach disorder and remanded the matter for action 
consistent with its decision.  The remaining portion of the 
Board's decision, including the denial of service connection 
for an acquired psychiatric disorder, including a somatoform 
pain disorder, was affirmed.  

In light of the Court's decision, a remand is necessary with 
respect to the issue of service connection for a stomach 
disorder.  A remand is also necessary regarding the appeal 
for a total rating based on individual unemployability due to 
service-connected disability.  The issues are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


Issues not on appeal

The Board observes that while his appeal was pending before 
the Court, the appellant continued to submit evidence and 
argument to the RO on a frequent and regular basis.  These 
submissions included an application to reopen a previously 
denied claim of service connection for a back disability, a 
new claim of service connection for post-traumatic stress 
disorder (PTSD), and additional argument regarding his 
pending appeal for service connection for an acquired 
psychiatric disorder, variously diagnosed.  In that regard, 
the Board observes that the claim of service connection for 
PTSD is a new claim, unlike his submissions regarding other 
claimed psychiatric illnesses, as the diagnosis of PTSD had 
not been previously considered.  See Ephraim v. Brown, 82 
F.3d 399, 402 (Fed. Cir. 1996).

In a July 2007 rating decision, the RO, inter alia, denied 
service connection for PTSD and determined that new and 
material evidence had not been received to reopen the claim 
of service connection for a back disability.  The appellant 
disagreed with the RO's decision and a Statement of the Case 
addressing the issues was provided to him in February 2009.  
Absent any indication that the appellant has perfected his 
appeal of these issues, however, they are not in appellate 
status.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.101 (2008) (defining Board's jurisdiction).


Pending claims

In reviewing the extensive record, the Board observes that in 
February 2006, the appellant submitted a claim of service 
connection for an ankle disability.  This claim was 
previously denied, including in a September 1993 Board 
decision.  Whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
prior to considering the underlying claim on its merits.  See 
e.g. Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  
Therefore, the appellant's application to reopen his 
previously denied claim of service connection for an ankle 
disorder is referred to the RO for appropriate action.  


Representation issues

The Board notes that the appellant was previously represented 
in this appeal by Darla J. Lilley, Esq.  In June 2008, Ms. 
Lilley submitted a motion to withdraw as the appellant's 
representative, citing offensive and threatening 
correspondence she had received from the appellant which 
voiced his strong dissatisfaction with her representation of 
him.  In a July 2008 letter, the Board advised the appellant 
that Ms. Lilley's motion to withdraw as his representative 
had been granted.  The appellant was advised of his right to 
seek new representation and was provided with VA Forms 22a 
and 21-22 to enable him to properly designate an 
attorney/agent or service organization as his representative, 
should he so choose.  He was advised that if the Board did 
not hear from him within 30 days it would be assumed that he 
did not desire representation, and appellate review would 
proceed.  He did not respond.




REMAND

Stomach disorder

The appellant seeks service connection for a stomach 
disorder.  He contends that he developed a stomach condition 
as a result of a motor vehicle accident which occurred during 
a period of active duty training in June 1986.  

The appellant's service personnel records indicate that he 
had no active military service.  He did, however, have a 
period of active duty for training with the Kentucky Army 
National Guard from May 23, 1986, to June 6, 1986.

Under applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

The term "active military, naval, or air service" includes 
"active duty, any period of active duty for training during 
which the individual concerned was disabled from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty for training during which the 
individual concerned was disabled from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24).

In other words, that the appellant developed a stomach 
disorder at some point during the time period he was a member 
of the Kentucky Army National Guard is not enough.  Rather, 
to warrant service connection, the appellant must show (1) 
that he became disabled from a disease or injury during a 
period of active duty for training or (2) that he became 
disabled from an injury during a period of inactive duty 
training.

In this case, the service treatment records show that in June 
1986, the appellant sought treatment, claiming that he had 
sustained injury to his stomach in a May 1986 motor vehicle 
accident.  He complained of pain in his abdomen as well as 
passing blood through his bowels.  Clinical evaluation was 
essentially unremarkable.  In particular, it was noted that 
no occult blood was found in his stool.  The appellant was 
returned to duty.  There are no further complaints or 
treatment for stomach problems.

Additional service treatment records show that in September 
1988, the appellant underwent a quadrennial examination in 
connection with his service in the National Guard.  He was 
not on active duty or active duty for training at the time of 
the examination.  On a Report of Medical History, the 
appellant complained of frequent indigestion and dyspepsia 
since an injury in 1985.  Examination showed positive bowel 
sounds and mid abdominal tenderness without guarding.  The 
examiner noted that the appellant reported a history of 
peptic ulcer disease, but that there was "lots of psych 
overlay, not otherwise specified."  

At a VA medical examination in April 1989, the appellant 
complained that his stomach continued to hurt.  He associated 
the pain with his in-service accident.  No abnormalities of 
digestive system were found.  On a separate psychiatric 
examination, the appellant was diagnosed as having with 
somatoform pain disorder.  (As discussed above, service 
connection for somatoform pain disorder has been denied and 
the decision is final).  

The record on appeal contains private medical records dated 
between 1988 and 2004 showing the appellant complained of 
stomach pains.  These records reveal the appellant was 
variously diagnosed with epigastric pain, duodenitis, a 
duodenal ulcer, gastritis, PUD, and gastroesophageal reflux 
disease (GERD).

In February 2005, the appellant was afforded a VA stomach 
examination.  He complained of chronic acid reflux, 
gastritis, and peptic ulcers.  The examiner diagnosed the 
appellant with a history of GERD, gastritis, duodenitis, and 
pyloric scarring.  No nexus opinion was provided.

After considering the evidence of record, in a November 2005 
decision, the Board denied service connection for a stomach 
disorder.  The appellant appealed.  In a December 2007 
memorandum decision, the Court vacated the Board's decision, 
finding that VA had failed to provide the appellant with an 
adequate medical examination, as required by 38 U.S.C.A. 
§ 5103A.  Specifically, the Court determined that the failure 
of the February 2005 VA medical examiner to comment on the 
etiology of the appellant's diagnosed gastrointestinal 
disabilities, as explicitly directed in the Board's December 
2004 remand, rendered the examination inadequate.  See also 
Stegall v. West, 11 Vet. App. 268 (1998) (holding that a 
remand confers on a claimant, as a matter of law, compliance 
with the terms of such remand).  In light of the Court's 
decision, a remand is necessary.

Total rating based on individual unemployability

The appellant also seeks a total rating based on individual 
unemployability due to service-connected disability.  

Under applicable criteria, a total disability rating may be 
assigned, where the schedular rating is less than total, when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disability, provided certain 
conditions are met.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a) 
(2008).

The Board notes that service connection is not currently in 
effect for any disability.  As resolution of the appellant's 
claim of service connection for a stomach disorder may be 
determinative of whether he meets the requirements for a 
total rating based on individual unemployability, the issues 
are inextricably intertwined.  Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (holding that where a decision on one 
issue would have a "significant impact" upon another, and 
that impact in turn could render any appellate review 
meaningless and a waste of judicial resources, the two claims 
are inextricably intertwined).  Thus, the Board finds that 
the appellant's claim for a total rating based on individual 
unemployability should be held in abeyance, pending the 
readjudication of his claim of service connection for a 
stomach disorder.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be afforded a VA 
medical examination for the purpose of 
ascertaining the nature and etiology of 
any gastrointestinal disorder identified 
on examination.  The claims file must be 
made available to the examiner for review 
in connection with the examination.  

The examiner should comment on the 
etiology of any gastrointestinal 
disability identified on examination.  He 
or she should also provide an opinion, 
with supporting rationale, as to whether 
it is at least as likely as not that the 
appellant became disabled from a stomach 
disease or injury during any period of 
active duty for training, including the 
period from May 23, 1986, to June 6, 
1986, when he reports sustaining an 
stomach injury in a motor vehicle 
accident.

The examiner is advised that the term 
"at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.

2.  After the action requested above has 
been completed, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
appellant should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




